DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

The present application claims priority to provisional application 62/532,554. The provisional application does not include a written description of the presently recited generic “chopped fiber” (claim 1); of some of the recited fibers (claim 9); of some of the recited sizings (claim 12); of the recited range of amounts of fibers (claim 13); of the recited range of lengths of fibers (claim 15); of the recited free flowing characteristic (claim 16); of the recited range of amounts of grafted polymer (claim 18); and of the recited ranges of comparative physical properties (claims 19 and 20).
Additionally, the present application claims priority to international application PCT/US2018/038403. The international application does not include a written description of the presently recited ranges of comparative physical properties (claims 19 and 20).
The effective filing date of present claims 1-18 is Jun. 20, 2018. The effective filing date of present claims 19-20 is Jan. 13, 2020.

Claim Objections

Claims 14, 19, and 20 are objected to because of the following informalities:  the claims recite a “polyvinylidene fluoride polymer”. Because the claims name a polymer (polyvinylidene fluoride), term “polymer” is redundant. Appropriate correction is required.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 12, 13, 19, and 20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites a grafted functionalized fluoropolymer that “comprises from 75 to 99.9% for 0.1 to 25% of unsaturated grafted monomer”. The claim does not set forth with reasonable clarity what component the former percentage range (75 to 99.9%) refers to. The claim also does not set forth a basis for the percentage (such as a weight percentage, molar percentage, etc.). For each of these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the recited percentage range.

Claim 12 refers to base claim 1 and then recites limitations on “the sizing”. Base claim 1 recites “sized chopped fiber”, but it does not specifically recite a “sizing”. The phrase “the sizing” that occurs in claim 12 therefore lacks proper antecedent basis.

Claim 13 refers to base claim 1 and then recites a limitation regarding “the amount of chopped fibers”. Base claim 1 recites “sized chopped fibers” but does not recite the broader phrase “chopped fibers”. The claim does not set forth with reasonable clarity whether the recited amount refers to the “sized chopped fibers” that are recited in base claim 1 or else to an amount including other (unsized) fibers present in the composition.
Claim 13 additionally recites an amount of fibers based on “the fluoropolymer/fiber composite”. Base claim 1 recites a grafted functionalized fluoropolymer and a sized chopped fiber, but it does specifically recite a “fluoropolymer/fiber composite”. The phrase “the fluoropolymer/fiber composite” that occurs in claim 13 therefore lacks proper antecedent basis.

Claim 19 refers to base claim 16 and then recites limitations regarding “the tensile strength”. The claim does not set forth with reasonable clarity the component for which the tensile strength is specified. Claim 19 also refers to “the polyvinylidene fluoride polymer” which lacks antecedent basis.
	
Claim 20 refers to base claim 16 and then recites limitations regarding “the elongation to break”. The claim does not set forth with reasonable clarity the component for which the elongation to break is specified. Claim 20 also refers to “the polyvinylidene fluoride polymer” which lacks antecedent basis.


Allowable Subject Matter

Claims 1-3, 5, 8-11, and 15-18 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/RICHARD A HUHN/Primary Examiner, Art Unit 1764